THE U\W OFFICES OF

          *   Ray Leach                              RAT liEACH                                       telephone
 ' Board Certifieo-Civil ItfiAL Law                                                               (a I O) 930-7700
TtxAs Board of Leoal Srecialization                 I I I West Olmos Drive
                                                San Antonio,   Texas   782 I 2                        Facsimile
                                                                                                  (2 lO) 930-9353


              Of Counsel:                                                                               E-Mail
           John R. Heard                                                                       rayleacb@TayIeachkw.com
  Board Certified -Oviu IRial Law
TEXAS Board of Leoal Speciauzation




                                                                                                                 •ii' 'ii
                                                    September 16,2015

        Fourth Court of Appeals
        Clerk of the Court, Keith E. Hottle
        Cadena-Reeves Justice Center
        300 Dolorosa, Suite 3200
        San Antonio, Texas 78205-3037

                   Re;       Vacation Letter


                             Case No: 04-15-00461 from Cause No: 2010-PC-2415
                             Katherine Sanchez Matthews, v. William H. Matthews, Jr, individually
                             and as Independent Executor of the Estate of William H. Matthews, III.

                   This is to notify all counsel and courts that I will be on vacation and imavailable for any
        settings or discovery proceedings on the following dates:

                                           September 30 through October 6 and
                                           October 16 through November 2,2015

                   Thank you for your professional courtesy in honoring this notice.




        RL/gw
           c=>

           na
          CVJ
          m       •V-
          o-              «
r
          <yi
""'i> -
          cr
          sr     - T^. '
                 y^L;
          CO     /"»•».
                          r
          C/?
    THE LAW OFFICES OF
                                                  SAW ANTONIO                     ^f5€SPQs:;5,
    RAT IiRAOH                                    TX
   ( I I West Olmos Drive
San Antonio,    Texas   782 I 2
                                                  ;iB SEP "IS
                                                                                                 PITNEV BOMeS
                                                  PM 1 i
           O    CTION                                                           02   1P
    iii ItPLI                                                                   0001911920   SEP 18 2015
                                                                                MAILED FROM ZIPCODE78212




                                          Fourth Court of Appeals
                                          Cadena-Reeves Justice Center
                                          300 Dolorosa, Suite 3200
                                          San Antonio, Texas 78205-3037

                                                             Attn:   Court Clerk Keith E. Hottle




                                  "•B20S303799